Citation Nr: 0002891	
Decision Date: 02/04/00    Archive Date: 02/10/00

DOCKET NO.  98-13 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a skin condition.

3.  Entitlement to service connection for a lung disorder.

4.  Entitlement to service connection for a duodenal ulcer.


WITNESSES AT HEARING ON APPEAL

Appellant and his sister


ATTORNEY FOR THE BOARD

Michael F. Bradican, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1968 to April 
1970.

This case arises before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of August 1997, from 
the North Little Rock, Arkansas, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  

The Board notes that the veteran has sent telefaxed materials 
to the Board which have not been reviewed by the RO.  These 
materials are essentially duplicative of claims and 
contentions already of record and the evidence contained 
within consists of duplicates of evidence already reviewed by 
the RO.  The Board concludes that there is no need for the RO 
to review this material prior to the Board rendering a 
decision on this claim.


FINDINGS OF FACT

1.  VA examination in June 1997 shows an opinion that the 
veteran's skin disorder may be chloracne, a presumptive 
disorder for Agent Orange exposed veterans.

2.  The veteran is presumed to have been exposed to Agent 
Orange during his service in Vietnam.

3.  The veteran's private psychologist rendered a diagnosis 
of PTSD, and opined that it has existed since the veteran 
returned from Vietnam.

4.  The veteran has testified that he experienced stressful 
events during his tour in Vietnam.

5.  The veteran's service medical records are negative for a 
diagnosis of a chronic lung disorder to include chronic 
obstructive pulmonary disease or chronic bronchitis.

6.  Chest X-ray was negative for any lung disorder in January 
1971.  

7.  No competent medical evidence or opinion has attributed 
the veteran's current lung disorder to his remote military 
service.

8.  Private treatment records from April 1968 showed no 
active ulcers.  Service medical records indicate one instance 
of complaints of epigastric distress in December 1968.  
Postservice records show treatment for abdominal pain of 
unknown etiology in January 1971.  Diagnosis of duodenal 
ulcer was entered in May 1979.

9  No competent medical evidence or opinion has attributed 
the veteran's current ulcer disorder to his remote military 
service.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for PTSD 
is well grounded.  38 U.S.C.A. § 5107(a) (West 1991); Caluza 
v. Brown, 7 Vet. App. 498 (1995), aff'd, 78 F.3d 604 (Fed. 
Cir. 1996) (per curiam) (table).  

2.  The claim of entitlement to service connection for a skin 
condition is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd, 78 
F.3d 604 (Fed. Cir. 1996) (per curiam) (table).  

3.  The veteran's claim for service connection for a lung 
disorder is not well grounded.  38 U.S.C.A. § 5107 (West 
1991).

4.  The veteran's claim for service connection for a duodenal 
ulcer disorder is not well grounded.  38 U.S.C.A. § 5107 
(West 1991).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Entitlement to service connection for PTSD and a skin 
disorder.

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied, 524 U.S. 940 (1998), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that, 
under 38 U.S.C. § 5107(a), the Department of Veterans Affairs 
(VA) has a duty to assist only those claimants who have 
established well grounded (i.e., plausible) claims.  More 
recently, the United States Court of Appeals for Veterans 
Claims (Court or CAVC) issued a decision holding that VA 
cannot assist a claimant in developing a claim which is not 
well grounded.  Morton v. West, 12 Vet. App. 477 (July 14, 
1999), req. for en banc consideration by a judge denied, No. 
96-1517 (U.S. Vet. App. July 28, 1999) (per curiam).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).  Where the 
determinative issue involves medical causation or etiology, 
or a medical diagnosis, competent medical evidence to the 
effect that the claim is "plausible" or "possible" is 
required.  Epps, 126 F.3d at 1468.  Further, in determining 
whether a claim is well-grounded, the supporting evidence is 
presumed to be true and is not subject to weighing.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  

In regard to establishing a well-grounded claim, the second 
and third Epps and Caluza elements (incurrence and nexus 
evidence) can also be satisfied under 38 C.F.R. § 3.303(b) 
(1999) by (1) evidence that a condition was "noted" during 
service or during an applicable presumption period; (2) 
evidence showing postservice continuity of symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of 
a nexus between the present disability and the postservice 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  

Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology.  Savage, 10 Vet. App. at 496.  
Moreover, a condition "noted during service" does not 
require any type of special or written documentation, such as 
being recorded in an examination report, either 
contemporaneous to service or otherwise, for purposes of 
showing that the condition was observed during service or 
during the presumption period.  Id. at 496-97.  However, 
medical evidence of noting is required to demonstrate a 
relationship between the present disability and the 
demonstrated continuity of symptomatology unless such a 
relationship is one as to which a lay person's observation is 
competent.  Id. at 497.  

In the case of a disease only, service connection also may be 
established under section 3.303(b) by (1) evidence of the 
existence of a chronic disease in service or of a disease, 
eligible for presumptive service connection pursuant to 
statute or regulation, during the applicable presumption 
period; and (2) present disability from it.  Savage, 10 Vet. 
App. at 495.  Either evidence contemporaneous with service or 
the presumption period or evidence that is post service or 
post presumption period may suffice.  Id.  

The report of a private psychologist, dated in July 1997, 
shows a diagnosis of PTSD.  The examiner commented that the 
veteran appeared to have had PTSD since Vietnam.  The report 
of a VA examination, in June 1997, showed a finding of no 
psychiatric disorder.  The veteran has made statements to the 
effect that he experienced traumatic events while stationed 
in Vietnam.  His statements must be accepted as true for the 
purpose of well grounding the claim.  The Board concludes 
that his statements, coupled with the diagnosis and opinion 
of his private psychologist serve to well ground the claim.

The report of a VA examination, conducted in June 1997, shows 
a finding of chronic folliculitis of unknown etiology.  The 
examiner opined that further tests would be necessary to rule 
out chloracne.  The veteran served in Vietnam and is 
therefore presumed to have been exposed to Agent Orange.  
Chloracne is a presumptive disorder in Agent Orange exposed 
veterans.  The Board finds that this claim is well grounded 
as the medical evidence indicates that the veteran may have a 
skin disorder related to Agent Orange exposure.


2.  Entitlement to service connection for a lung disorder.

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303(a) (1999).  It is the responsibility of a 
person seeking entitlement to service connection to present a 
well-grounded claim.  38 U.S.C.A. § 5107 (West 1991).

Generally, a well-grounded claim is a "plausible claim, one 
which is meritorious on its own or capable of 
substantiation."  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  In order to be well grounded, a claim for service 
connection must be accompanied by supporting evidence that 
the particular disease, injury, or disability was incurred in 
or aggravated by active service; mere allegations are 
insufficient.  Tirpak v. Derwinski, 2 Vet. App. 609, 610-611 
(1992); Murphy, 1 Vet. App. at 81.

A claim for service connection requires three elements to be 
well grounded.  It requires competent (medical) evidence of a 
current disability; competent (lay or medical) evidence of 
incurrence or aggravation of disease or injury in service; 
and competent (medical) evidence of a nexus between the in- 
service injury or disease and the current disability.  Epps 
v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997); Caluza v. 
Brown, 7 Vet. App. 498, 504 (1995); aff'd 78 F.3d 604 (Fed. 
Cir. 1996) (table).

Service connection may also be established for a current 
disability on the basis of a "presumption" under the law that 
certain chronic diseases manifesting themselves to a certain 
degree within a certain time after service must have had 
their onset in service.  38 U.S.C.A. §§ 1110, 1112, 1131 and 
1137 (West 1991 & Supp. 1998); 38 C.F.R. §§ 3.303, 3.304, 
3.307 and 3.309(a) (1999).

A review of the veteran's service medical records indicates 
that he was treated for lung congestion on December 20, 1968.  
Examination showed wheezes and expiratory wheezes.  He was 
given tetracycline.  The impression given was bronchitis.  A 
note of December 24, 1968 indicates he was to continue on 
medication.  On February 3, 1969 scattered rhonchi were noted 
and on February 12, 1969 he was seen for lung congestion and 
was told to continue medication.  On February 18, 1969 it was 
noted that his lungs were significantly improved.  His 
separation examination report is not of record.  

VA hospital records, dated in January 1971, noted that chest 
films were clear.  No complaints of a chronic lung disorder 
were noted.  Hospital records, dated in May 1979 are also 
negative for complaints of, treatment for, or diagnosis of a 
chronic lung disorder.  In 1988 he gave a history of chronic 
bronchitis while being treated for an unrelated ailment.  On 
VA examination in March 1997 the veteran gave a history of 
lung disease going back many years.  He reported that he 
began smoking cigarettes at age 16 and that he continues to 
smoke two packs per day.  The diagnosis was chronic 
obstructive pulmonary disease (COPD) associated with 
cigarette smoking.  On VA examination in May 1998, the 
diagnosis remained COPD.  The examiner commented that the 
veteran had moderately severe COPD and much of this is a 
bronchospastic component.

The veteran testified at his personal hearings, conducted in 
January 1998 and October 1999, that he was diagnosed with 
chronic bronchitis while on active duty.  He attributed this 
to dust experienced during convoys and Agent Orange.

The Board concludes that the objective evidence of record 
indicates that the veteran was treated for bronchitis in 
service.  No diagnosis of chronic bronchitis was entered.  
There is no indication of treatment for bronchitis subsequent 
to service, with the exception of the veteran's statement of 
medical history.  His current diagnosis is COPD associated 
with lifelong tobacco use.  No competent medical evidence or 
opinion has associated his current lung disorder with his 
remote active military service.  There is no professional 
medical opinion which has associated his current condition 
with his treatment for bronchitis while in service.  The 
claim is not well grounded and is denied.


3.  Entitlement to service connection for duodenal ulcer.

As noted above, for a claim for service connection to be 
well-grounded, there must be competent medical evidence of 
current disability, of incurrence or aggravation of a disease 
or injury in service, and of a nexus between the in-service 
injury or disease and the current disability.

A review of the veteran's service medical records indicates 
that he received treatment for a spastic stomach prior to 
enlistment.  Dr. Parkerson, in records dated April 9, 1968, 
noted that an upper GI series showed no active ulcers.  His 
service medical records show one episode of epigastric 
distress.  He reported to sick call complaining of a problem 
with a finger, and also reported epigastric distress with no 
vomiting or nausea.  He was given Donnatal.

Post service records show he was hospitalized in January 1971 
for abdominal pain.  He was placed on intravenous fluid 
therapy and nasogastric tube suction as well as antibiotics.  
He responded well and within 48 to 72 hours was asymptomatic.  
He felt well and left the hospital against medical advice.  
Hospital records from May 1979 show a diagnosis of duodenal 
ulcer.  He had no previous history of bleeding.  It was noted 
that he had been treated for stomach pain several years 
earlier at a VA hospital, but that no ulcer disease had been 
found.  

The Board concludes that the objective medical evidence of 
record indicates that the veteran received treatment for a 
spastic stomach by a private doctor prior to enlistment.  
During service he had one episode of epigastric distress that 
was treated with Donnatal.  Subsequent to service he had an 
episode of abdominal pain which resulted in hospitalization, 
however, no diagnosis was rendered.  The first medical 
evidence of an ulcer condition is from May 1979, more than 
nine years after the veteran's separation.  No competent 
medical evidence or opinion has linked the veteran's current 
duodenal ulcer disorder with his remote military service, or 
with his single episode of treatment for epigastric distress 
during active service.  The claim is not well grounded and is 
denied.

The only evidence linking the veteran's current lung and 
ulcer disorders to his period of service consists of his 
current statements.  Accepting his statements as true, he 
cannot meet his initial burden under 38 U.S.C.A. § 5107(a) by 
simply presenting his own opinion as to medical causation.  
Lay persons are not competent to render an opinion as to 
medical causation.  See Edenfield v. Brown, 8 Vet. App. 384, 
388 (1995); Robinette v. Brown, 8 Vet. App. 69, 74 (1995); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992). 

The veteran has the initial burden of establishing a well-
grounded claim for service connection for a disorder, and, 
until he does so, VA has no duty to assist him including by 
providing him an additional VA examination.  38 U.S.C.A. § 
5107(a) (West 1991); see Grivois v. Brown, 6 Vet. App. 136, 
139-140 (1994).

When a claimant refers to a specific source of evidence that 
could make his claim plausible, VA has a duty to inform him 
of the necessity to submit that evidence to complete his 
application for benefits.  See Epps v. Brown, 9 Vet. App. 
341, 344-45 (1996), aff'd Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997).  The Board finds VA has no outstanding duty to 
inform the veteran of the necessity to submit certain 
evidence to complete his application for VA benefits.  38 
U.S.C.A. § 5103(a) (West 1991).  There is no indication of 
any medical records that might well ground his claim.  The 
veteran has at no time indicated that a medical professional 
has rendered an opinion that he has lung and ulcer disorders 
as a result of his military service.

The presentation of a well-grounded claim is a threshold 
issue, and the Board has no jurisdiction to adjudicate this 
claim unless it is well grounded.  Boeck v. Brown, 6 Vet. 
App. 14, 17 (1993).  There is no duty to assist further in 
the development of this claim, because such additional 
development would be futile.  See Murphy, 1 Vet. App. 78.


ORDER

The claim of entitlement to service connection for PTSD is 
well grounded.  To this extent only, the appeal is granted.

The claim of entitlement to service connection for a skin 
disorder is well grounded.  To this extent only, the appeal 
is granted.

Entitlement to service connection for a lung disorder is 
denied.

Entitlement to service connection for a duodenal ulcer is 
denied.


REMAND

Because the claims of entitlement to service connection for 
PTSD and a skin disorder are well grounded, VA has a duty to 
assist the appellant in developing facts pertinent to the 
claim.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.159 
(1999); Murphy v. Derwinski, 1 Vet. App. 78 (1990).

The Board notes that the claims folder contains conflicting 
diagnoses related to the veteran's PTSD.  The veteran needs 
to be re-examined to clarify this disagreement.  The Board 
further notes that the veteran reportedly has applied for 
Social Security disability compensation.  The Board finds 
that these records may be helpful in the adjudication of the 
veteran's claim.

Regarding his claimed skin condition, the report of a VA 
examination in June 1997, showed a suggestion that cultures 
be taken to rule out chloracne.  This was apparently not 
accomplished.  The Board finds that the veteran should be re-
examined and all appropriate tests should be carried out.  
Subsequent to these tests a dermatologist should render an 
opinion regarding the etiology of the veteran's skin 
disorder.

Therefore this claim is REMANDED to the RO for the following:

1.  The RO should contact the proper 
historical center to attempt to determine 
if the events reported by the veteran as 
stressors actually occurred.

2.  After the above development has been 
completed, if the RO determines that any 
of the reported events occurred, those 
events should be specified and the 
veteran should be scheduled for a new 
PTSD examination.  The physician should 
review the claims folder prior to this 
examination.  He should be asked to 
render an opinion regarding whether the 
verified events caused PTSD.  

2.  The veteran should be scheduled for a 
VA dermatology examination.  The examiner 
should be requested to complete all 
appropriate tests prior to rendering a 
diagnosis.  The diagnosis should 
specifically address whether the veteran 
has chloracne, and whether the veteran's 
current skin disorder is related in any 
way to skin disorders he received 
treatment for while in service.

3.  The RO should request the records 
held by the Social Security 
Administration in connection with the 
veteran's application for disability 
compensation. 

Upon completion of the above described items the RO should 
review the veteran's claims for service connection for PTSD 
and a skin condition.  If the result remains adverse the RO 
should provide the veteran a supplemental statement of the 
case and adequate time to respond.  The claim should then be 
returned to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals





 



